Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 are currently pending and have been examined.
Claim 15 is objected to because of the following informalities: Line 14 recites “a rate limit that CPU utilization level” when it appears that it was intended to be “rate limit that indicates a speed at which the data packet is processed based at least on a selected CPU utilization level” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1) Claims 1-7 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 8-14 is directed to a non-transitory computer-readable storage media, which is a manufacture, and this a statutory category of invention. Claims 15-20 are directed to a computing system one or more processors; therefore, directed to a machine which is a statutory category of invention.
(Step 2A) The claims recite detecting, at a certain point along a datapath, a data packet that belongs to a data flow identified by a data flow identifier; determining a packet size of the data packet; accessing a rate limit table, which stores associations between CPU utilization levels that define a percentage of a CPU dedicated for processing data packets, packet sizes, and rate limit values, to determine, for the data packet, a rate limit value that indicates a speed at which the data packet is processed based at least on a selected CPU utilization level from the CPU utilization levels and the packet size; determining, based at least in part on an outcome of a rate limiter function applied to the rate limit value, whether the CPU utilization level for the data flow would be exceeded if the data packet is transmitted toward its destination; and in response to determining that the CPU utilization level for the data flow would be exceeded if the data packet is transmitted toward its destination, generating a recommendation to drop the data packet, causing the data packet to be dropped. The limitations “determining, based at least in part on an outcome of a rate limiter function applied to the rate limit value, whether the CPU utilization level for the data flow would be exceeded if the data packet is transmitted toward its destination” as drafted is a process that covers performance of the limitation using a limiter function (a mathematical algorithm), which falls within the “mathematical concepts” groupings. For example the determination whether a data packet CPU utilization level for a dataflow would be exceeded, is determine by merely applying a mathematical algorithm. The recited abstract limitations also fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a 
This judicial exception is not integrated into a practical application because additional elements such as the one or more non-transitory computer-readable storage media, one or more processors in claim 8; the host computer, one or more processor, one or more memory units, one or more non-transitory computer-readable storage media in claim 15, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform functions of detecting a data packet, determining packet size, accessing rate limit table to determine a rate limit value and generating a recommendation to drop the data packet, causing the data packet to be dropped amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 3-4, recites “detecting … a data packet that belongs to a data flow identified by a data flow identifier” However, it is unclear whether the term “a data flow” is the same or different as the “a data flow” in line 2 (if the same, “the” should be used). It is further unclear how the data flow identifier is related to the data packet, how to detect that the packet belongs to a data flow (is the data flow ID included within the packet? extracted from the CPU utilization throttling request? or both). Lines 12-15, recites “accessing a rate limit table, which stores associations between CPU utilization levels that define a percentage of a CPU dedicated for processing data packets, packet sizes, and rate limit values, to determine, for the data packet, a rate limit value that indicates a speed at which the data packet is processed based at least on a selected CPU utilization level from the CPU utilization levels and the packet size” However, it is uncertain and not clearly understood what criteria or basis is used to select CPU utilization level from the CPU utilization levels stored 
As per claim 2, lines 2-3, it is unclear whether term “a request for a CPU utilization throttling” is the same or different than the term “a CPU utilization throttling request” in line 2 of claim 1. Line 13, recites “by the 
As per claim 6, line 5, recites “two utilization levels that are close to the CPU utilization level”. However, it is not clearly defined as to what constitutes the term “close”. Line 8, recites “returning the average value as the rate limit value”. However, it is unclear as to whom, the average value is being returned.
As per claims 8 and 15, they are rejected for having similar issues as indicated above for claim 1.
As per claims 2-7, 9-14 and 16-20, they are rejected as being dependent of rejected claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avdanin et al. (U.S. Pub. No. 20100322071 A1) in view of Tontiruttananon et al. (US Patent No. 7,301,905 B1), and further in view of TSUJI et al. (U.S. Pub. No. 20160323406 A1, hereinafter Tsuji).
Avdanin and Tontiruttananon were cited in a previous Office Action.

As per claim 1, Avdanin teaches the invention substantially as claimed including a method for a hypervisor to throttle CPU utilization upon receiving a CPU utilization throttling request for a data flow identifier (par. 0004 The present application is directed towards systems and methods for controlling [throttling] network traffic traversing an intermediary device … By controlling the rate of the traffic … the rate at which the traffic is processed and the resources of the intermediary are utilized may also be controlled [throttled]), the method comprising:
detecting, at a certain point along a datapath, a data packet that belongs to a data flow identified by a data flow (par. 0170 In many embodiments, NICs can be connected to one or more cores 505 such that when a NIC receives or transmits data packets, a particular core 505 handles the processing involved with receiving and transmitting the data packets);
determining a packet size of the data packet (par. [0227] Data packets 601 may be formed into a stream of data packets or a stream of data bits. Data packets 601 of a stream of data may be of a same or a similar size. In some embodiments, data packets 601 of a stream of data are of varying sizes … Data packets 601 may include any number of data bits or bytes);
determining, based at least in part on an outcome of a rate limiter function applied to the rate limit value, whether the … level [rate limit based on a performance level] for the data flow would be exceeded if the data packet is transmitted toward its destination (par. 0005 A rate limiting manager of an intermediary device that processes network traffic between a plurality of clients and a a performance level. The rate limiting manager may establish a rate limit based on the performance level of the rate limiting license. A throttler of the intermediary may control a rate of receiving network packets in accordance with the rate limit; par. 0231 … In some embodiments, the NIC drops or tail drops packets. In further embodiments, if an amount of network packets received exceeds a predetermined threshold, the network packets may be dropped; wherein [0253] Throughput rate 650 may comprise any limit, threshold or a configuration setting for a rate of processing or throttling of data packets); and
 Avdanin does not expressly teach when determining, based at least in part on an outcome of a rate limiter function applied to the rate limit value, whether the CPU utilization level for the data flow would be exceeded if the data packet is transmitted toward its destination; in response to determining that the CPU utilization level for the data flow would be exceeded if the data packet is transmitted toward its destination, generating a recommendation to drop the data packet, causing the data packet to be dropped.
However, Tontiruttananon teaches: determining … whether the CPU utilization level for the data flow would be exceeded if the data packet is transmitted toward its destination (col. 4, lines 24-26 the method 10 begins in step 12 by determining whether the traffic load 42 has exceeded the LE threshold 46; wherein, col. 3, lines 30-32, 40-41 the resource capacity 44 may be associated with such resources as processing or CPU utilization, bandwidth, memory, and/or other system resources … The entry thresholds correspond to levels of system capacity 
in response to determining that the CPU utilization level … would be exceeded if the data packet is transmitted toward its destination, generating a recommendation (col. 4, lines 45-49 If it is determined in step 12 that the traffic load 42 does exceed the LE threshold 46, the method 10 continues to step 22, where the LE timer 58 is activated and the low priority traffic is throttled according to a predefined function. In other words, when it is determined that traffic load exceeds a threshold, low priority traffic [packets] may be throttled [dropped], which is equivalent to generating recommendation to drop packets upon exceeding a CPU utilization level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Avdanin by incorporating the method of controlling traffic as set forth by Tontiruttananon because it would provide for efficiently controlling traffic load for different types of traffic b based at least on predefined resource capacity thresholds for the types of traffic, with predictable results.
Avdanin and Tontiruttananon does not expressly disclose: accessing a rate limit table, which stores associations between CPU utilization levels that define a percentage of a CPU dedicated for processing data packets, packet sizes, and rate limit values, to determine, for the data packet, a rate limit value that indicates a speed at which the data packet is processed based at least on a selected CPU utilization level from the CPU utilization levels and the packet size.
However Tsuji teaches:
accessing a rate limit table, which stores associations between CPU utilization levels that define a percentage of a CPU dedicated for processing data packets, packet sizes, and rate limit values, to determine, for the data packet, a rate limit value that indicates a speed at which the data packet is processed based at least on a selected CPU utilization level from the CPU utilization levels and the packet size (Fig. 5,  discloses a table comprising information including a flow ID, a Throughput [equiv. to a rate limit] and packet size; par. 0120 As illustrated in FIG. 5, the policy table 71 includes a policy ID column 710, a flow ID column 711, and a throughput column 712. The policy table 71 further includes an average packet size column 713, a CPU utilization rate (CPU utilization) column 714, and a cache hit rate column 715; Fig. 8, S710 Check whether matching with policy or not).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the teaching of Avdanin and Tontiruttananon to incorporate a policy table as set forth by Tsuji because providing a data rate table storing associations between CPU utilization levels, data rate values and data sizes would facilitate for quickly determining a data rate value for a data packet in order to decide whether to drop [throttle] a data packet of a data flow based at least on the throughput value, packet size, with predictable results.

As per claim 4, Tontiruttananon further teaches in response to determining that the CPU utilization level for the data flow would not be exceeded if the data packet is transmitted toward its destination, generating a recommendation to allow a transmission of the data packet (col. 4, lines 45-49 If it is determined in step 12 that the traffic load 42 does exceed the LE threshold 46, the method 10 continues to step 22, where the LE timer 58 is activated and the low priority traffic is 

As per claim 6,Tsuji teaches identifying, in the rate limit table, two utilization level entries that are indexed using the packet size and that correspond to two utilization levels that are close to the … utilization level extracted from the data packet; computing an average value from the two utilization level entries; and returning the average value as the rate limit value (Fig. 5,  discloses a table comprising information including a flow ID, a Throughput [equiv. to a rate limit] and packet size; par. 0120 As illustrated in FIG. 5, the policy table 71 includes a policy ID column 710, a flow ID column 711, and a throughput column 712. The policy table 71 further includes an average packet size column 713, a CPU utilization rate (CPU utilization) column 714, and a cache hit rate column 715; Fig. 8, S710 Check whether matching with policy or not).

As per claim 8, it is non-transitory computer-readable storage media having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1. 

As per claim 11, it is non-transitory computer-readable storage media having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.


As per claim 13, it is non-transitory computer-readable storage media having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 15, it is a hypervisor having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1. Avdanin further one or more processors; one or more memory units; and one or more non-transitory computer-readable storage media storing one or more computer instructions (Fig. 1F, main processor 101, main memory 122; Fig. 4a physical disks physical CPU).

As per claim 18, it is a hypervisor having similar limitations as claim 4. Thus, claim18 is rejected for the same rationale as applied to claim 4. 

As per claim 20, it is a hypervisor having similar limitations as claim 6. Thus, claim 20 is rejected for the same rationale as applied to claim 6. 

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Avdanin in view of Tontiruttananon and TSUJI, and further in view of Xiao et al. (U.S. Pub. No. 20120140668 A1).

As per claim 2, Avdanin, Tontiruttananon and Tsuji teaches the limitations of Avdanin further teaches … a request for a CPU utilization throttling (par. 0005 A rate limiting manager of an intermediary device that processes network traffic between a plurality of clients and a plurality of servers, may identify presence of a rate limiting license identifying a performance level. The rate limiting manager may establish a rate limit based on the performance level of the rate limiting license. A throttler of the intermediary may control a rate of receiving network packets in accordance with the rate limit).
determining a current bucket size and a bucket capacity of a bucket associated with a CPU resource dedicated to a processing of the data flow; wherein the current bucket size indicates a size of the bucket at the arrival time; wherein the bucket capacity indicates a maximum size of the bucket (par. 006 … In some embodiments, the rate limiting manager establishes a maximum size of a token bucket in milliseconds based on the rate limit for the performance level of the rate limiting license);
computing a count of tokens that have been returned to the bucket by the arrival time; wherein computing the count of tokens comprises determining a product of the rate limit value and a difference between the last arrival time and the arrival time; computing an updated current bucket size by adding the count of tokens to the current bucket size; determining an adjusted current bucket size by selecting a minimum of the bucket capacity and the updated current bucket size; determining whether the packet size exceeds the adjusted current bucket size; and in response to determining that the packet size exceeds the adjusted current bucket size, determining that the … level for the data flow would be exceeded if the data packet is transmitted toward its destination (par. 0006 … The rate limiting manager establishes the rate limit based on the type of hardware platform and the performance level. In some embodiments, the rate limiting manager establishes a in milliseconds based on the rate limit for the performance level of the rate limiting license. The token bucket may determine the maximum total number of tokens used by the throttler to identify the number of data packets to propagate or throttle in a burst and not in accordance with the rate limit. In some embodiments, the throttler receives a network packet, determines that the token bucket has reached the maximum size and discards [drops] the network packet in response to the determination. In other embodiments, the throttler receives a network packet, determines that the token bucket has reached the maximum size and waits until a next available token to propagate or throttle a next data packet; wherein, par. 0247 RLS 465 may configure [equiv. to adjust] a size of a token bucket 620 using another setting, such as: netscaler.rate_limit_bucket_size=1000. In such embodiments, the size of the token bucket 620 is set in milliseconds).
Meanwhile, Tontiruttananon further teaches: determining that the CPU utilization level for the data flow would be exceeded if the data packet is transmitted toward its destination (col. 4, lines 24-26 he method 10 begins in step 12 by determining whether the traffic load 42 has exceeded the LE threshold 46; wherein, col. 3, lines 30-32, 40-41 the resource capacity 44 may be associated with such resources as processing or CPU utilization, bandwidth, memory, and/or other system resources … The entry thresholds correspond to levels of system capacity where traffic may be “throttled”).
Avdanin, Tontiruttananon and Tsuji does not expressly disclose: determining an arrival time at which the data packet was detected at the certain point of the datapath; 
However, Xiao teaches: determining an arrival time at which the data packet was detected at the certain point of the datapath; determining a last arrival time at which a previous data packet was detected (par. 0012 The method for calculating packet arrival time interval according to the present invention comprises: when the current packet arrives, reading system current time T.sub.2 from a timer, and reading the arrival time T.sub.1, recorded in an external RAM, of previous packet of the flow to which the current packet belongs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Avdanin, Tontiruttananon and Tsuji by incorporating the technique of determining arrival time of a current packet and a previous packet as disclose by Xiao because it would have allowed for efficiently configure a bucket size and to throttle packets based on the data packet sizes. 

As per claim 3, Tontiruttananon teaches in response to determining that the packet size does not exceed the adjusted current bucket size, determining that the CPU utilization level for the data flow would not be exceeded if the data packet is transmitted toward its destination (col. 4, lines 26-27 If the traffic load 42 does not exceed the LE threshold 46, the method 10 continues. That is, when threshold does not exceed a threshold, traffic flow is not throttled).

As per claim 9, it is non-transitory computer-readable storage media having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied 

As per claim 10, it is non-transitory computer-readable storage media having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 16, it is a hypervisor having similar limitations as claim 2. Thus, claim 16 is rejected for the same rationale as applied to claim 2. 

As per claim 17, it is a hypervisor having similar limitations as claim 3. Thus, claim 17 is rejected for the same rationale as applied to claim 3. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avdanin in view of Tontiruttananon and Tsuji as applied to claim 1, and further in view of Aziz et al. (U.S. Pub. No. 20030037235 A1).
Aziz was cited in a previous Office Action.

As per claim 5, Avdanin, Tontiruttananon and Tsuji teaches the limitations of claim 1. Tsuji further teaches accessing the rate limit table for … data packets, to determine the rate limit value from the rate limit table for the … data packets, and based on the CPU utilization level and the packet size; and in response to determining that the data packet is unencrypted, accessing the rate limit table for unencrypted data packets, to determine the rate limit from the rate limit table for the unencrypted data packets, and 
Avdanin, Tontiruttananon and Tsuji does not expressly teach determining whether the data packet is encrypted.
However, Aziz teaches determining whether the data packet is encrypted (par. 0058 … the encapsulation header of the packet is read, and at box 300 it is determined whether the packet was encrypted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Avdanin, Tontiruttananon and Tsuji to incorporate the method of determining whether the data packet is encrypted as set forth by Aziz such that a rate limit for an encrypted packet is determined by accessing information for encrypted packets and determination of rate limit for an unencrypted packet is preformed based on accessing information associated with unencrypted packets. 

As per claim 12, it is non-transitory computer-readable storage media having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 19, it is a hypervisor having similar limitations as claim 5. Thus, claim 19 is rejected for the same rationale as applied to claim 5. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Avdanin in view of Tontiruttananon and TSUJI, and further in view of Rothman et al. (U.S. Pub. No. 20090319759 A1).

As per claim 7, Avdanin, Tontiruttananon and Tsuji teaches the limitations of claim 1. Avdanin, Tontiruttananon and Tsuji does not expressly disclose wherein the request for the CPU utilization throttling is communicated to the hypervisor by a control plane.
However, Rothman teaches: wherein the request for the CPU utilization throttling is communicated to the hypervisor by a control plane (par. 0012 … processor 100 is capable of frequency throttling. As an example, processor 100 may be capable of receiving frequency throttle requests from software, and throttling frequency, accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Avdanin, Tontiruttananon and Tsuji by incorporating the method of receiving by throttling request by a processor as set forth by Rothman because it would have provided for efficiently receiving CPU throttling requests by processor executing a hypervisor of such system with predictable results.

As per claim 14, it is non-transitory computer-readable storage media having similar limitations as claim 7. Thus, claim 14 is rejected for the same rationale as applied to claim 7.

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195